 In the Matterof CUDAHY PACKING COMPANYandUNITEDPACKINGHOUSE WORKERS,LOCALINDUSTRIALUNION, 756Case No. R-863.Decided August 5, 1939Meat Packing Industry-Investigation of Representatives:controversy con-.cerning representation:employer refuses to recognize Union ; exclusive bargain-ing contract with company-dominated union, no bar to investigation;refusal torecognize because of such contract-UnitAppropriate for Collective Bargaining:production and maintenance employees at plant involved including salaried andsanitation gang, but excluding supervisory employees,office clerical employees,salaried plant clerks, draftsmen,watchmen,cafeteria employees,and personsemployed on special construction projects-ElectionOrdered:eligibility to votebeing determined by pay roll next preceding Direction of Election;earlier datesuggested by union not used because it was too remote.Mr. Thurlow Smoot,for the Board.Mr. E. S. Springer,of St.'Pauli Minn., andMr. Thomas Creigh,ofChicago, Ill., for the respondent.Mr. Ralph Helstein,of Minneapolis, Minn., for the United.Mr. l'Pilliam C. Green,of St. Paul, Minn., for the IndependentUnion.Mr. Roman Beck,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 2, 1938, United Packing House Workers, Local IndustrialUnion, 756, herein called the United, filed with the Regional Directorfor the Eighteenth Region (Minneapolis, Minnesota) a petition alleg-ing that a question affecting commerce had arisen concerning the rep-resentation of employees of Cudahy Packing Company, Newport,Minnesota,' herein called the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.On April 14, 1938, the National Labor Relations Board, herein calledThe addressof the Company was incorrectlystated inthe petition ; the correctaddressisgiven in the amendedpetition.14 N. L. R. B., No. 17.244 CUDAHY PACKING COMPANY245the Board, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regulations-Series 1, is amended, ordered in investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.On May 11, 1938, the United States CircuitCourt of Appeals for the Eighth Circuit denied an application by theCompany to restrain the Board from proceeding with the investiga-tion pending the determination of its petition to set aside the Decisionand Order of the Board inMatter of The Cudahy Packing CompanyandI'aekingh-ou.aeWorkers Local, Industrial Union, No. 62, etc.,5 N. L.R. B. 472. In that proceeding the Board found that the Company haddominated Packing House Workers' Union of St. Paul, herein calledthe Independent Union, and ordered it to withdraw all recognitionfrom the Independent Union, and completely disestablish it as repre-sentative of its employees.Thereafter, on March 27, 1939, the Cir-cuit Court affirmed the Order of the Board.Cudahy Packing Com-pany v. National Labor Relations Board,102 F. (2d) 745.On May 2, 1938, the Regional Director issued a notice of hearing,copies of which were duly s'erved' upon the Company and upon: theUnited.Pursuant to the notice, a hearing was held on May 12 and 13,1938, at St. Paul, Minnesota, before J. J. Fitzpatrick, the Trial Exam-iner duly designated by the Board.The Board, the Company, andthe United were represented by counsel and participated in the hear-ing.At the opening of the hearing the Company filed an answer tothe petition which alleged that there was a defect of parties in that theIndependent. Union, a labor organization purporting to represent em-ployees directly affected by the investigation, had not been named inthe. petition or given notice of the hearing.The Independent Union,however, appeared by counsel and -moved to intervene, but the TrialExaminer denied its motion upon the ground that the Board had foundthat it was company dominated.On May 24, 1938, the Board at therequest of the Independent Union reviewed this ruling and grantedthe application to intervene, reopened the record and directed theRegional Director to provide for a further hearing upon due notice.On June 7, 1938, the Regional Director issued a notice of furtherhearing, copies of which were duly served upon the Company, uponthe United, and upon the Independent Union.Pursuant to the notice,a further hearing was held on June 27. and 28, 1938, at St. Paul, Min-nesota, before Lawrence J. Kosters, the Trial Examiner duly desig-nated by the Board.The Board, the Company, the United and theIndependent Union were represented by counsel and participated inthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues was 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDafforded the parties at each hearing.2During the course of each hear-ing the Trial Examiner made several rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed the rul=ings of the Trial Examiners and except as noted above finds that noprejudicial errors were committed.The rulings are hereby affirmed.At the close of the second hearing the Independent Union movedthat it be certified as the bargaining representative of the employees inthe appropriate unit or, in the alternative, that the proceeding be dis-missed.As a further alternative the Independent Union moved thatits name appear on the ballot if the Board should order an election.The Trial Examiner denied the motion to dismiss but did not passupon the other motions. In view of the order of the Board requiringthe Company to withdraw recognition from the Independent Unionas-a bargaining representative of,its employees, the motions of theIndependent Union to appear on the ballot and for certification arehereby denied.3At the close of each hearing the Trial Examiners informed theparties of their right to request oral argument before the Board inWashington, D. C., but none of them availed itself of that opportunity:The Independent Union, however, submitted a brief which the Boardhas considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Cudahy Packing Company is a Maine corporation having itsprincipal executive office at Chicago, Illinois.It is chiefly engaged inthe purchase and slaughter of livestock and the processing and mar-keting of meat products.' The Company transacts business throughout the United States and in many foreign countries.'We have pre=viously considered the extensive character of its business.4During itsfiscal year ending in 1936 the Company's sales exceeded $200,000,000:The only plant of the Company involved in this proceeding is the onelocated at Newport, Minnesota.2As we have noted,the Independent Union was not allowed to participate as a partyin the first hearing,but it,was afforded the full opportunity to submit its proof at thesecond hearing.3 Cf.Matterof H. E. Fletcher CompanyandGranite Cutters'International AssociationofAmerica,5N.L.R.B. 729;Matter of Phelps Dodge Corporation,United VerdeBranchandInternational Association of Machinists,Local No.223, etal.,'624;Matter of Armour i CompanyandPackingHouseWorkers'Organizing Committeefor United Packing House Workers,Local3.y7,8 N. L.R. B. 1100.i At the hearing the Company conceded that the facts set forth in Board Exhibit 2 werecorrect.Exceptfor a few minor changes BoardExhibit 2contains the findings of theBoard relating to the businessof theCompany in the proceeding entitledMatter of TheCudahy Packing Cornpanl'andPackinghouseWorkers Local IndustrialUnion No. 62,etc.,5 N. L. R. B. 472. CUDAHY PACKING COMPANY247A substantial proportion of the livestock slaughtered at the Newportplant originates outside the State of Minnesota.Approximately 75per cent of the products of that plant are shipped by the Company topoints outside- of Minnesota.II.THE ORGANIZATIONS INVOLVEDUnited Packing House Workers, Local Industrial Union, 756, is alabor organization affiliated with the Committee for Industrial Organ-ization, admitting to its membership all production employees at theNewport plant.Packing House Workers'.Union of St. Paul, as stated above, wasfound by the Board to have been a company-dominated union and wasordered disestablished as bargaining representative.III.TIIE' QUESTION CONCERNING REPRESENTATIONIn June 1937 the Company and the Independent Union entered into.a contract for a term of 1 year conferring exclusive. recognition uponthe Independent Union as the bargaining representative of its New-port employees, exclusive of executives, foremen, and assistant fore-men.In May 1938 the contract as modified was extended for an in-definite term subject to termination by either party's giving 20 days'notice of'abrogation.The business agent of the United testified that the Company,assert+ing that it was prevented by the contract, had refused on numerousoccasions to recognize the United as the bargaining representative ofits employees.The Company adhered to that position at the hearing.Since in the former proceeding the Board ordered the Company tocease giving effect to the contract, it is no bar to the conduct of thisinvestigation.5We find that a question has arisen concerning representation of em-ployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial rela-tion to. trade, traffic, and commerce among the several States, and tendsto lead to labor disputes burdening and obstructing commerce and thefreeflow of commerce.5Cf.Matter of Federal Knitting Mills Company and Bomberger Reinthal CompanyandInternational Ladies' Garment Workers Union, 3N.. L. R. B. 257.190935-40-vol. 14-17 248DECISIONS OF NATIONAL LABOR RELATIONS BOARD1'.THE APPROPRIATE UNITAt the hearing the United contended that the unit for collectivebargaining should consist of all production and maintenance em-ployees paid on an hourly or piece-work basis, exclusive of executives,foremen, assistant foremen, strawbosses and all others having the au-thority to hire and discharge, office clerical employees, watchmen, thesanitation gang, the cafeteria employees, and persons employed onspecial construction projects.Thus the United would exclude allsalaried production and maintenance employees as well as salariedplant clerks.The Company contended that such salaried employeesas well as the sanitation gang and the cafeteria employees should beincluded in the unit.A. Salaried employeesThe controversy between the United and the Company concerningsalaried employees relates to 40 persons,6 of whom 29 are employed inthe plant and 11 in the adjoining stockyards.'The company super-intendent testified that for the past 25 or 30 years the Company hashad a schedule of a limited number of salaried positions in each of thedepartments.He further testified that whenever employees are hiredin any department in excess of the number of salaried positions pro-vided for in that schedule they receive an hourly or piece-work rate.The record shows that in many cases persons receiving a salary per-form.the same kind of work as hourly paid workers.The only reasoligiven by the United for its desire to exclude these salaried employeeswas'that "their interests are more those of the employer than they areof the collective security of the employees."The United did not, how-ever, introduce any evidence to show that the salaried employees hereinvolved enjoy any advantages denied the hourly paid workmen.Ac-cording to the superintendent, the Company treats the salaried andhourly paid production employees alike.Except for the draftsmanand the plant clerks,8 we shall include the salaried employees in con-troversy within the bargaining unit.6Among these 40 employees are firemen and oilers.a draftsman,plant clerks andcheckers,a saw filer,a scale repairman, scalers, or millwright,electricians,and laborers.7Though Board Exhibit 4-a lists 13 production workers in thestockyards,the evidenceshows that 2 men, C. Vassau and R. Baumgartner,should not have been included.Oneof them does not work at the Newport plant and the other is a salesman.It follows thatthese two men are not entitled to vote in the election hereinafter ordered.6 Our reasons for excluding draftsmen from a unit composed of production and mainte-nance employees were given inMatter ofAllis-ChalmersManufacturing CompanyandInternational Union,United Automobile Woikers of America, LocalNo.248,4 N. L. R. B.159, at page 171.Our reasons for the exclusion of the salaried plant clerks were exp'ained inMatter ofWestinghouse Electric and Manufacturing CompanyandUnitedElectricalRadio andMachine Workers of America,12 N. L.R.B. 1360.See alsoMatter of R. C. A. Manu-facturing Company,IncorporatedandUnited Electric and RadioWorkers of America,2N. L. It. B.159;Matter of Keystone Manufacturing CompanyandUnited Toy andNovelty Workers'Local Industrial Union,No. 583 of the C. 1.O.,7 N.. L. R:B. 1T2. CUDAHY PACKING COMPANYB. The sanitation gang249Board Exhibit 4 lists the production and maintenance employeesat the Newport plant as of March 2, 1938, classified according tooccupation.There are nine employees listed on Board Exhibit 4under the heading' "Sanitation" who have been referred- to in the.testimony as the sanitation gang.Their work consists of cleaningthe plant and the stockyards, and they are paid on an hourly basis..We see no reason to exclude them from the appropriate bargainingunit.C.The cafeteria employeesThere are four persons who prepare and serve food in the plantcafeteria.The United desires to exclude the cafeteria employeesfrom the bargaining unit.Since they are not engaged in produc-tion we shall exclude them from the production bargaining unit.'We find that the production and maintenance employees of theCompany at its Newport, Minnesota, plant, including'those receivinga salary and the sanitation gang, but excluding executives, foremen,assistant foremen, strawbosses and others having the authority tohire or discharge, office clerical employees, salaried plant clerks,draftsmen, watchmen, cafeteria employees, and persons employedon special construction projects, constitute a unit appropriate forthe purposes of collective bargaining and that said unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESIn its petition and at the hearing the United contended that itrepresented a majority of the employees in the unit we have foundto be appropriate but did not submit any documentary evidence insupport of its contention.Under the circumstances we find that thequestion concerning representation which has arisen can best `beresolved by an election by secret ballot.At the hearing the United suggested the use of the Company'spay roll of March 2, 1938, to determine eligibility to vote in theelection.More than 16 months, however, have elapsed since then.Though the number ofpersonsin the Company's employ has variedfrom time to time,the reasonsfor the fluctuation do not appear.Noproof was submitted that the variance was due to seasonal fluctuation6 Cf.Matter of R. C. A. Manufacturing Company, IncorporatedandUnited Electric andRadio Workers of America,2 N. L. R.B. 159. 250DECISIONSOF NATIONAL LABOR RELATIONS BOARD-in production.Under the circumstances, we shall direct that all em-ployees in the appropriate unit during the pay-roll period imme-diately preceding the date of this Direction of Election shall beentitled to vote in the election, including employees who did not workduring such pay-roll period because they were ill or on vacation andemployees' who were then or have since been temporarily laid off,but excluding those who have since quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Cudahy Packing Company, Newport,Minnesota, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.The production and maintenance employees of the Company atitsNewport, Minnesota, plant, including those receiving a salary andthe sanitation gang, but excluding executives; foremen, assistant foremen, strawbosses and others having the authority to hire or dis-charge, office clerical employees, salaried plant clerics, draftsmen,watchmen, cafeteria employees, and persons employed on special con-struction projects, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theNational. Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Cudahy Packing Company, Newport, Minnesota, an election bysecret ballot shall be conducted within fifteen (15) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Eighteenth Region, acting in this matter asagent for the National Labor Relations Board, and pursuant to ArticleIII, Section 9, of said Rules and Regulations, among the productionand maintenance employees of the Company at its Newport, Minne-sota, plant, including those receiving a salary . and the sanitationgang, but excluding executives, foremen, assistant foremen, straw-bosses and others having the authority to hire or discharge, officeclerical employees, salaried plant clerks, draftsmen, watchmen, cafe- CUDAHY PACKING COMPANY251teria employees, and persons employed on special construction projects,who were employed by Cudahy Packing Company at its Newport,Minnesota, plant, during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who didnot work during such pay-roll period because they were ill or onvacation, and employees who were then or have since been temporarilylaid off, but excluding employees who have since quit or been dis-charged for cause, to determine whether or not they wish to be repre-sented by United Packing House Workers, Local Industrial Union,756, affiliated with the Committee for Industrial Organization, for thepurposes of collective bargaining.